Dismissed and Memorandum Opinion filed September 19, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00612-CV

    ROY ROBERT SMITH III, D.B.A. FORT BEND BOAT STORAGE,
                           Appellant
                                         V.

 SHAWN COUSINS, INDIVIDUALLY; TRUSTEE SHAWN COUSINS;
COUSINS FAMILY TRUST; SHAWN COUSINS; AND 3C ENTERPRISES,
                        Appellees

                 On Appeal from the County Court at Law #4
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-CCV-062363

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 21, 2019. The notice of
appeal was filed July 17, 2019. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On August 22, 2019, this court ordered appellant to pay the appellate filing
fee on or before September 6, 2019, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2